Title: From John Adams to Boston Patriot, 8 March 1811
From: Adams, John
To: Boston Patriot


				
					
					Quincy, March 8th, 1811.
				
				The Hague, September 17, 1782—Wrote again to Mr. Secretary Livingston, “This morning I was in conference with Mr. secretary Fagel in order to make the last corrections in the language of the treaty, which is to be executed in English and Dutch, as that with the crown of France was in English and French. We have now I hope agreed upon every word, if not every point. Nothing now remains but to make five fair copies of it for signature, which however is no little labor. The secretary thinks he shall accomplish them in the course of this week and part of the next, so that they may be signed by the latter end, or perhaps by the middle of next week. The secretary, who has always been complaisant, was more so than ever to-day. He congratulated me

upon the prospect of a speedy conclusion of this matter; hoped it would be highly beneficial to both nations, and that our posterity might have cause to rejoice in it, even more than we have. The secretary says the usage is for two deputies to sign the treaty on the part of Holland, and one on the part of each other province; so that there will be eight signers in behalf of the republic.It is now nearly five months since I was publicly received and proposed a project of a treaty. All this time, it has taken the several provinces and cities to examine, make their remarks and fresh propositions, and bring the business to a conclusion. It would not have been so long if the court had been delighted with it. But, in a case where unanimity was requisite, and the court not pleased, it was necessary to proceed with all the softness, caution, and prudence possible, that no ill humors might be stirred. Yet in a case in which the nation’s heart is so engaged; in which its commerce and love of money is so interested; what wretched policy is it in this court to shew even a luke-warmness, much more an aversion? Yet such is the policy, and such it will be. The prince of Orange is to all appearance as incurable as George the third, his cousin.I was afterwards an hour with the French ambassador, at his house. He told me his last letter from the comte de Vergennes, says he has yet seen no appearance of sincerity on the part of the British ministry in the negotiations for peace. Of this, congress will be easily convinced, by the copies of the commissions of Mr. Fitzherbert and Mr. Oswald, which I have transmitted.

The subject of our conversation was the means of getting out the Dutch fleet, which is now in the Texel; although the British fleet, under Millbank is returned to Portsmouth and probably sailed with lord Howe for Gibraltar. I asked the duk,e where is the combined fleet? His last accounts were that they were at Cape Ortugal, endeavouring to get round Cape Finisterre to Cadiz. He speaks of it as doubtful whether they will give battle to lord Howe: because the Spanish vessels with an equal number of guns, are of a smaller calibre than the English—but hopes that the blow will be struck before Howe arrives. The means of getting the fleet out of the Texel to intercept a fleet of English ships from the Baltic, came next under consideration. But the wind is not fair. It might have gone out, but they had not intelligence.

I asked who it was that governed naval matters? he answered, “th prince.” But surely the prince must have some assistance, some confidential minister, officer, clerk, secretary or servant If he were a Solomon he could not manage the navy and the whole system of intelligence and orders concerning it, without aid. the duke said “it is the college of the admiralty and sometimes M. Bisdom, who is a good man, and sometimes Mr. Vanderhope, who may be a good man, he has sense and art, but is suspected.” Very well; Mr. Bisdom and Mr. Vanderhope ought to be held responsible; the eyes of the public ought to be turned towards them, and they ought to satisfy the public. The duke replied, “the prince is afraid of the consequence. He knows that the sensations of the people are very lively at present, and nobody knows what may be the consequence of their getting an opinion that there has been negligence or any thing worse, which may have prevented them from striking a blow.” I asked if they had any plan for obtaining intelligence, the soul of war, from England? The duke answered, “the grand pensioner told him he paid very dear for intelligence.”However, I cannot learn, and do not believe that they have any rational plan for obtaining intelligence necessary from every quarter as they ought. They should have intelligence from every seaport in France, England, Scotland, Germany, and all round the Baltic—and they should have light frigates and small vessels out. But when war is unwillingly made, every thing is not done.The next subject was the proposition of Amsterdam for renewing the concert of operations for the next campaign.Congress may hear of some further plans for a separate peace between Holland and England, but they will not succeed. The republic will stand firm; though it will not be so active as we could wish, and the concert of operations will be renewed.
				
					John Adams.
				
				
			